PER CURIAM.
Epitomized Opinion
Fred G. Cox, plaintiff in error, brought suit in the Hamilton Common Pleas, for divorce, against Mur-tice Cox. On Jan. 27, 1920, this court, as shown by its journal entry of that date, found that the plaintiff was not entitled to the divorce, and dismissed the petition. On the following day the plaintiff filed his motion, to set aside the judgment dismissing the petition, on the- ground that the divorce proceeding had come on for hearing on Nov. 6,1919, and decision announced granting him a divorce and that relying thereon, he had again remarried; by reason of which the court lost jurisdiction of the subject o? the action, and the parties, and had no authority to enter judgment of dismissal on Jan. 27, 1920.
The Common Pleas overruled the motion, and error was taken to the Court of Appeals, which found no error had been committed by the Common Pleas, whereupon error was prosecuted in the Supreme Court, which held:
No entry of judgment was made in the case, prior to that of Jan. 27, 1920, and apparently no application was made for a nunc pro tunc entry of any judgment claimed to have been entered, and that as a court speaks through its journal entry, and as á judgment is not rendered until it is reduced to a journal entry (Indus. Com. v. Musselli, 102 OS. 10; 130 N. E. ISO), no error was committed by the Court of Appeals.